Exhibit 10.27

 

[ex10-27_001.jpg] 

7195 Dallas Parkway



Plano, Texas 75024



Tel: 469-467-5563



 



July 3, 2019

 

 

GWG DLP Funding IV, LLC

220 South Sixth Street, Suite 1200

Minneapolis, MN 55402

Attention: Bill Acheson

Facsimile: (612) 746-0445

Email: bacheson@gwglife.com

 



Re: Delivery of Audited Annual Financial Statements, Quarterly Financial
Statements and Filing of Form 10-K Annual Report

 

Gentlemen:

 





Reference is hereby made to that certain Amended and Restated Loan and Security
Agreement (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”) made and entered into as of
September 27, 2017, among GWG DLP Funding IV, LLC, a Delaware limited liability
company (the “Borrower”), LNV Corporation, a Nevada corporation, as initial
lender (in such capacity, the “Initial Lender”), the financial institutions
party thereto as Lenders (together with the Initial Lender, the “Lenders”), and
CLMG Corp., a Texas corporation, as the administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). All capitalized terms used herein
and not otherwise defined herein are used herein as defined in the Loan
Agreement.

 



Pursuant to Section 9.1(d)(i)(y) of the Loan Agreement, the Borrower is required
to furnish, or cause to be furnished to the Administrative Agent and each
Lender, as soon as available, and in any event within ninety (90) days after the
end of each fiscal year of the Borrower, a copy of the audited annual balance
sheet for such fiscal year of the Borrower or the Parent (so long as such
audited annual balance sheet is on a consolidated basis and includes the
Borrower), as at the end of such fiscal year, together with the related audited
statements of earnings, stockholders’ equity and cash flows for such fiscal
year, certified by an officer or director of the Borrower or the Parent (which
certification shall state that the related balance sheets and statements fairly
present the financial condition and results of operations for such fiscal year),
delivery of which balance sheets and statements shall be accompanied by a
certificate of such officer or director to the effect that no Event of Default
or Unmatured Event of Default has occurred and is continuing. Additionally,
pursuant to Section 9.1(d)(i)(x) of the Loan Agreement, the Borrower is required
to furnish to the Administrative Agent and Lender as soon as available and in
any event within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, a copy of the unaudited
financial statements of the Borrower or the Parent (so long as such unaudited
financial statements are on a consolidated basis and include the Borrower),
certified by an officer or director of the Borrower or the Parent (which
certification shall state that the related balance sheets and statements fairly
present the financial condition and results of operations for such fiscal
quarter), delivery of which balance sheets and statements shall be accompanied
by a certificate of such officer or director to the effect that no Event of
Default or Unmatured Event of Default has occurred and is continuing
(collectively, the “Deliverables”). As of the date hereof: the Borrower has
failed to furnish, or cause to be furnished to the Administrative Agent and each
Lender, the Deliverables for the fiscal year ending December 31, 2018 and fiscal
quarter ending March 31, 2019.

 

 

 

 

July 3, 2019



GWG DLP Unding IV, LLC



Page 2

 







Furthermore, as of the date hereof, GWG Holdings, Inc. (“Holdings”), the
indirect parent entity of the Borrower, has failed to file its Form 10-K annual
report with the Securities and Exchange Commission for the fiscal year ending
December 31, 2018.

 



The undersigned is willing to extend the time period for the Borrower to deliver
such Deliverables and for Holdings to file such Form 10-K annual report with the
Securities and Exchange Commission until July 15, 2019; provided that subject to
the terms and conditions of the Loan Agreement, the Borrower shall not request
and shall not be entitled to receive, and the Lenders shall be under no
obligation to make, any Advances (including, for the avoidance of doubt, Ongoing
Maintenance Advances), and the Borrower shall not be entitled to receive any
remaining Available Amounts pursuant to clause “Eleventh” of Section 5.2(b) of
the Loan Agreement, in each case, until the delivery and filing thereof.

 



The Administrative Agent, on behalf of itself and the Lenders, hereby reserves
any and all of its rights, powers, privileges and remedies under the Loan
Agreement and the other Transaction Documents, at law, in equity and otherwise,
including, all rights, powers, privileges and remedies with respect to the
Collateral described therein. For avoidance of doubt, this notice is not, and
shall not be deemed to be, and no action, inaction or acquiescence by the
Administrative Agent or any of the Lenders shall constitute a waiver of any such
rights, powers, privileges or remedies or a waiver of any Unmatured Event of
Default or Event of Default. This notice shall not entitle the Borrower or any
other Person to any other or further notice or demand.

 



This letter hereby supersedes in its entirety that certain letter dated June 12,
2019 from the Administrative Agent to the Borrower.

 

Please acknowledge your consent to the foregoing by executing on the following
page.

 



 

 

 

July 3, 2019



GWG DLP Unding IV, LLC



Page 3





 

Sincerely,     CLMG CORP., as Administrative Agent      By:/s/ Jacob Cherner
  Name: Jacob Cherner   Title: Chief Executive Officer





 



ACKNOWLEDGED AND AGREED:    GWG DLP FUNDING IV, LLC, as Borrower    By: /s/
William B. Acheson  Name: William Acheson  Title: Chief Financial Officer 







 

 

[SIGNATURE PAGE TO NOTICE FROM CLMG CORP. TO GWG DLP FUNDING IV, LLC DATED JULY
3, 2019]

 



 

 